Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-6-2008

USA v. Marc Sykes
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4018




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Marc Sykes" (2008). 2008 Decisions. Paper 254.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/254


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      ___________

                                      No. 07-4018
                                      ___________


                           UNITED STATES OF AMERICA

                                           v.

                                    MARC SYKES
                                    a/k/a M-DOC

                                      Marc Sykes,
                                           Appellant

                                      ___________


                    On Appeal from the United States District Court
                             for the District of New Jersey
                               (D.C. No. 03-cr-00678-4)
                     District Judge: The Honorable Mary Cooper

                                      ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 31, 2008

             BEFORE: McKEE, NYGAARD, and SILER,* Circuit Judges.

                               (Filed: November 6, 2008)




        *The Honorable Eugene E. Siler, Jr., Senior Circuit Judge for the United States
Court of Appeals for the Sixth Circuit, sitting by designation.
                                       ___________

                               OPINION OF THE COURT
                                    ___________


SILER, Circuit Judge.

       Appellant, Marc Sykes, entered into a plea agreement with the Government,

whereby he agreed to plead guilty to one count of conspiracy to distribute over 50 grams

of cocaine and over 500 grams of cocaine powder. The District Court sentenced him to

166 months’ incarceration. We will affirm.

       Because we write exclusively for the parties who are familiar with the facts and the

proceedings below, we will not revisit them here. Pursuant to Anders v. California, 386
U.S. 738 (1967), Sykes’s counsel has examined the record, concluded that there are no

non-frivolous issues for review, and has requested permission to withdraw.

       We, too, have thoroughly examined the record and can find no non-frivolous

issues to be raised in this appeal. Hence, we will affirm the judgment of the District

Court and grant counsel’s motion to withdraw.




                                             2